MEMORANDUM ***
Christina Mojica petitions for review of a decision by the Board of Immigration Appeals that she is ineligible for cancellation of removal under 8 U.S.C. § 1229b(b)(l) because she has not demonstrated that her removal would cause “exceptional and extremely unusual hardship” to a qualifying relative under § 1229b(b)(l)(D).
*636We lack jurisdiction to review Mojica’s petition. See 8 U.S.C. § 1252(a)(2)(B)(i); Montero-Martinez v. Ashcroft, 249 F.3d 1156 (9th Cir.2001).1
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Her request to extend the temporary stay of execution of the removal order pending review by this Court is mooted by this disposition. The stay will be vacated upon issuance of the mandate in this case.